Citation Nr: 0905221	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
urethrolithiasis, nephrolithiasis and nephrolithotomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Cleveland, Ohio, which denied an increased rating for 
urethrolithiasis, nephrolithiasis and nephrolithotomy 

The veteran testified before the undersigned at a March 2008 
videoconference hearing.  A transcript has been associated 
with the file.

The Board remanded this claim for additional notice under the 
VCAA and further development in June 2008.  At that time, the 
Board granted a claim for service connection for a 
neurological condition.  The Board's decision was implemented 
in a June 2008 rating decision.  The veteran has not, as yet, 
disagreed with this rating decision.  This issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The veteran's service-connected urethrolithiasis, 
nephrolithiasis and nephrolithotomy has not been manifested 
by frequent attacks of colic with infection or recurrent 
stone formation requiring either diet therapy, drug therapy 
or invasive or non-invasive procedures more than two 
times/year. 

2.  The veteran's service-connected urethrolithiasis, 
nephrolithiasis and nephrolithotomy has not been manifested 
by renal dysfunction such as albumin or albuminuria, hyaline, 
granular casts, edema, BUN above 40%mg, creatinine above 4mg% 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, a 
definite decrease in kidney function, dialysis, or 
hypertension with diastolic pressure predominantly above 100 
or systolic pressure predominantly above 160.  

3.  The veteran's voiding dysfunction is not the result of a 
service connected disability.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
urethrolithiasis, nephrolithiasis and nephrolithotomy are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508, 7509, 7510 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for an increased 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  A June 2008 letter 
fully satisfied the notice requirements of Vazquez.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in June 2008, he 
was provided three months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in September 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
2007.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records through September 2008.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his urethrolithiasis, 
nephrolithiasis and nephrolithotomy.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's urethrolithiasis, nephrolithiasis and 
nephrolithotomy is presently rated under Diagnostic Code 
7508-7509, an analogous rating indicating that the criteria 
of 7509 were used to assign a rating under 7508.  Diagnostic 
Code (DC) 7508, located in 38 C.F.R. § 4.115b, provides that 
nephrolithiasis (the presence of kidney stones) should be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1. diet therapy; 2. 
drug therapy; 3. invasive or non-invasive procedures more 
than two time/year.  If rated under Diagnostic Code 7508, the 
rating assigned to the disability is 30 percent.  See also 
38 C.F.R. § 4.115b, Diagnostic Code 7510 pertaining to 
Ureterolithiasis (identical to Diagnostic Code 7508).

The veteran's VA treatment records show that he is on diet 
therapy, but for diabetes mellitus, not for his service 
connected urethrolithiasis, nephrolithiasis and 
nephrolithotomy.  There is no indication that he has been 
instructed to follow the diabetic diet for the treatment of 
his service connected disability as well.  As the diet 
restriction is clearly for a non-service connected 
disability, an increased rating may not be assigned on that 
basis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The veteran is also not on drug therapy.  While he has 
extensive medications, the veteran does not appear to be in 
receipt of medication for stone formation.  The examiner at 
his April 2007 VA examination indicated that the veteran may 
require fluid/diet/drug therapy, but he has not been placed 
on any such therapy according to his VA treatment records.  
As a result, an increased rating is not warranted on this 
basis.

Finally, the veteran has undergone some procedures.  At his 
April 2007 VA examination, the examiner noted that the 
veteran had a left ureter stone causing mild dilation, but no 
invasive or noninvasive procedures.  At his November 2007 VA 
examination, the veteran reported a dilation of his urethra 
three to four years before.  VA treatment records show that 
he had two lithotripsy procedures in 2006 and 2007.  The 
veteran has, therefore, around one procedure per year.  The 
criteria for an increased rating are not met based on 
recurrent stone formation requiring procedures.

The veteran's rating indicates that the veteran was given a 
20 percent rating in the alternative, rated as hydronephrosis 
under DC 7509.  Diagnostic Code 7509, also located in 38 
C.F.R. § 4.115b, provides rating criteria for hydronephrosis.  
A 30 percent rating is warranted for frequent attacks of 
colic with infection (pyonephrosis), kidney function 
impaired.  Severe hydronephrosis is to be rated as renal 
dysfunction.

There is no evidence of a frequent attack of colic with 
infection.  The veteran complained of right flank pain during 
2007.  No acute infection was identified in his treatment 
records or at his VA examinations.  The veteran was found to 
have a probable bilateral renal cyst formation during an 
April 2008 CT scan.  There is no evidence of pyelonephrosis 
or other infection associated with the probable cysts or that 
the veteran's subjective complaints have changed.  
Accordingly, the Board finds that the veteran does not suffer 
frequent attacks of colic with infection.  An increased 
rating under DC 7509 is not warranted.  

The Board has also considered the possibility of a renal 
dysfunction rating in the alternative, as contemplated for 
severe hydronephrosis under DC 7509.  

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated noncompensable.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  38 
C.F.R. § 4.115a.

The veteran had blood counts and serum tests during 2007.  
The veteran was not noted to have albumin, hyaline, granular 
casts, transient or slight edema.  The veteran did have some 
blood in his urine following an extracorporeal shock wave 
lithotripsy (ESWL) procedure in August 2007.  The problem 
resolved by the time of his November 2007 blood count.  There 
appears to be no ongoing problem of red blood cells.  The 
veteran stated that he had 50% of the energy level of a man 
his age, and there had been a loss of five pounds noted 
during his November 2007 VA examination.  Lethargy, weakness, 
anorexia, weight loss were not noted during the examination 
or in his VA treatment records.  The Board notes that the 
veteran is also limited by diabetes mellitus and 
hypertension, which are not service connected.  The veteran's 
BUN score in November 2007 was 14, and his creatinine was 
0.9.  The November 2007 VA examination report indicates that 
blood counts performed between June and October 2007 showed 
normal results in all categories.  The veteran's November 
2007 VA treatment records show elevated potassium levels and 
diminished calcium vitamin D levels.  He was placed on 
Calcitrol and there have been no further findings of low 
calcium or vitamin D.  There is no notation of decreased 
kidney function.  

DC 7101 for hypertension provides a 10 percent evaluation 
when evidence demonstrates diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
and a minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104, DC 7101.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  Id.  The veteran's VA 
treatment records show repeated blood pressure readings.  
These readings uniformly show diastolic pressure well short 
of 100 and systolic pressure well short of 160.  The most 
recent reading is from September 2008 and is typical, showing 
systolic pressure of 96 and diastolic pressure of 54.  A 
rating based on hypertension is not warranted.  Id.  An 
increased rating based on hypertensive manifestations of 
renal dysfunction is not warranted.  See 38 C.F.R. § 4.115a.  
The Board finds that an increased rating based on renal 
dysfunction is not warranted.  See id.  

The Board has also considered the applicability of other 
relevant Diagnostic Codes.  The veteran was service connected 
for urethrolithiasis, which is rated under DC 7510.  See 
38 C.F.R. § 4.115b.  The criteria under DC 7510 are identical 
to those under DC 7508, which the Board has previously 
discussed.  Ureter strictures are rated under DC 7511, which 
are to be rated as hydronephrosis, except for recurrent stone 
formation, which is rated identically to DC 7508.  As the 
Board has already discussed both hydronephrosis and recurrent 
stone formation under DC 7508, further inquiry into DC 7511 
is moot.  Cystitis, bladder injury and bladder calculi are to 
be rated as voiding dysfunction.  See 38 C.F.R. § 4.115b, DC 
7512, 7515.  The veteran does not appear to have these 
conditions.  In sum, there are no remaining relevant DCs that 
can afford the veteran a higher rating.

The veteran's primary complaints appear to be related to 
urinary incontinence.  The veteran was treated in the early 
1990's for prostate cancer.  The November 2007 VA examination 
report indicates that the examiner found that the veteran's 
incontinence complaints were not at least as likely as not 
related to his recurrent stones, but were the likely result 
of his non-service connected prostate cancer.  A rating on 
the basis of incontinence is not warranted.  See Mittleider, 
supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's urethrolithiasis, 
nephrolithiasis and nephrolithotomy disability is not 
inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where the schedular 
criteria are met.  The veteran does not meet the schedular 
criteria for a higher disability rating.  His complained of 
symptoms are those contemplated by the General Ratings 
Formula.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
urethrolithiasis, nephrolithiasis and nephrolithotomy is 
denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


